1

2

3

4

5

6

7

8                                     UNITED STATES DISTRICT COURT

9                           FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    WILLIAM HOUSTON,                                   No. 2:16-cv-2561 WBS KJN P
12                       Plaintiff,
13            v.                                         ORDER SETTING SETTLEMENT
                                                         CONFERENCE
14    L. ELDRIDGE, et al.,
15                       Defendants.
16

17           Plaintiff is a state prisoner, proceeding through counsel, with a civil rights action pursuant

18   to 42 U.S.C. §1983. The court has determined that this case will benefit from a settlement

19   conference. Therefore, this case will be set for a settlement conference before the undersigned to

20   occur at the U.S. District Court, 501 I Street, Sacramento, California 95814 in Courtroom #25 on

21   July 9, 2019, at 9:00 a.m.

22           Parties will be required to file a signed “Waiver of Disqualification” included below, or

23   notice of non-waiver of disqualification, no later than June 7, 2019.

24           A separate order and writ of habeas corpus ad testificandum will issue concurrently with

25   this order.

26           In accordance with the above, IT IS HEREBY ORDERED that:

27           This case is set for a settlement conference before the undersigned to occur on July 9,

28   2019, at 9:00 a.m., at the U. S. District Court, 501 I Street, Sacramento, California 95814 in

                                                        1
1

2    Courtroom #25.

3             1. A representative with full and unlimited authority to negotiate and enter into a binding

4                 settlement on the defendants’ behalf shall attend in person.1

5             2. Those in attendance must be prepared to discuss the claims, defenses and damages.

6                 The failure of any counsel, party or authorized person subject to this order to appear in

7                 person may result in the imposition of sanctions. In addition, the conference will not

8                 proceed and will be reset to another date.

9             3. The parties are directed to exchange non-confidential settlement statements seven days

10                prior to the settlement conference. These statements shall simultaneously be delivered

11                to the court using the following email address: kjnorders@caed.uscourts.gov. The

12                date and time of the settlement conference shall be prominently indicated on the

13                settlement statement. If a party desires to share additional confidential information

14                with the court, they may do so pursuant to the provisions of Local Rule 270(d) and (e).

15   Dated: March 29, 2019

16

17

18
     Hous2561.med
19
20

21

22
     1
       While the exercise of its authority is subject to abuse of discretion review, “the district court has the authority to
23   order parties, including the federal government, to participate in mandatory settlement conferences… .” United States
     v. United States District Court for the Northern Mariana Islands, 694 F.3d 1051, 1053, 1057, 1059 (9 th Cir.
24   2012)(“the district court has broad authority to compel participation in mandatory settlement conference[s].”). The
     term “full authority to settle” means that the individuals attending the mediation conference must be authorized to
25   fully explore settlement options and to agree at that time to any settlement terms acceptable to the parties. G.
     Heileman Brewing Co., Inc. v. Joseph Oat Corp., 871 F.2d 648, 653 (7th Cir. 1989), cited with approval in Official
26   Airline Guides, Inc. v. Goss, 6 F.3d 1385, 1396 (9th Cir. 1993). The individual with full authority to settle must also
     have “unfettered discretion and authority” to change the settlement position of the party, if appropriate. Pitman v.
27   Brinker Int’l., Inc., 216 F.R.D. 481, 485-86 (D. Ariz. 2003), amended on recon. in part, Pitman v. Brinker Int’l., Inc.,
     2003 WL 23353478 (D. Ariz. 2003). The purpose behind requiring the attendance of a person with full settlement
     authority is that the parties’ view of the case may be altered during the face to face conference. Pitman, 216 F.R.D.
28   at 486. An authorization to settle for a limited dollar amount or sum certain can be found not to comply with the
     requirement of full authority to settle. Nick v. Morgan’s Foods, Inc., 270 F.3d 590, 596-97 (8th Cir. 2001).
                                                                 2
1

2

3

4

5

6

7

8                                     UNITED STATES DISTRICT COURT

9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    WILLIAM HOUSTON,                                   No. 2:16-cv-2561 WBS KJN P
12                       Plaintiff,
13           v.                                          WAIVER OF DISQUALIFICATION
14    L. ELDRIDGE, et al.,
15                       Defendants.
16

17                  Under Local Rule 270(b) of the Eastern District of California, the parties to the

18   herein action affirmatively request that Magistrate Judge Kendall J. Newman participate in the
19   settlement conference scheduled for July 9, 2019. To the extent the parties consent to trial of the
20   case before the assigned Magistrate Judge, they waive any claim of disqualification to the
21   assigned Magistrate Judge trying the case thereafter.
22                                                 By:
                                                         Attorney for Plaintiff
23
                                                   Dated:_________________
24

25
                                                   By:
26                                                       Attorney for Defendants
27                                                 Dated:_________________
28

                                                         3
